8 Ill. App.3d 889 (1972)
290 N.E.2d 322
CLARENCE EILER, Plaintiff-Appellant,
v.
KENNETH JAMISON & SONS, INCORPORATED, Defendant-Appellee.
No. 72-104.
Illinois Appellate Court  Fifth District.
December 6, 1972.
Richard Shaikewitz, of Wiseman, Shaikewitz & McGivern, of Alton, for appellant.
Hoagland, Maucker, Bernard & Almeter, of Alton, (Robert B. Maucker, of counsel,) for appellee.
Judgment affirmed.
Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court:
Plaintiff appeals from a judgment of the Circuit Court of Madison County allowing defendant's motion for a summary judgment in a case where plaintiff sought damages for personal injuries on the theory that defendant was strictly liable in tort and alternatively that defendant was liable in negligence.
Plaintiff filed a two-count complaint against the defendant in the trial court of Madison County. The first count was grounded in strict liability and alleged that the defendant rebuilt a furnace in the plant of the American Smelting and Refining Company (hereinafter referred to as "American") in an unreasonably dangerous manner so as to cause hot, molten aluminum to splash on plaintiff's body and face. Count II contained similar allegations but was based on ordinary negligence.
Defendant is a brick contractor who had a contract with plaintiff's employer, American, to install brick in a furnace owned by American, where the old brick had been taken out by the maintenance department of American. This work was done under the direct supervision of American and according to the plans and specifications prepared by that company.
Plaintiff does not claim that defendant was negligent in any manner in the performance of its work nor that plaintiff's injuries were caused by any defect in any work or material supplied by the defendant.
*890 In our opinion the trial court was correct in holding that the doctrine of strict liability in torts as applied to sellers of defective products has no application to the facts in this case and in holding that defendant was in no way guilty of any negligence.
Judgment affirmed.
JONES and EBERSPACHER, JJ., concur.